PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Barnett, et al.						:
Application No. 16/340,307				:	DECISION ON PETITION
Filing Date: April 8, 2019 				:
Attorney Docket No. 166301
-024237/US						
		
                                                      

This is a decision on the petition under 37 CFR 1.137(a), filed November 8, 2021, to revive the above-identified application. This is also a decision on the concurrently filed Petition under 37 CFR 1.182 Expedited Consideration.
 
As petitioner has provided the requisite $420.00 fee, the petition for expedited consideration is
GRANTED.
 
The petition is GRANTED. 

The above application became abandoned for failure to timely file an Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed April 2, 2021, no later than payment of the issue fee. Applicant paid the issue fee June 17, 2021. As such, the application became abandoned on June 18, 2021.  The Office mailed a Notice of Abandonment on June 25, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for joint inventors Alexander Ryan Barnett and Matthew Allen Hegler, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET